

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1
GeoGlobal Resources Inc.
Independent Director Compensation Policy


Under the listing requirements of the securities exchanges on which the
securities of this Company are traded a majority of the Board of Directors are
required to be persons meeting the requirements of the exchange to act as
“Independent Directors”.  Due to the commitment assumed by these Directors in
discharging these duties it is appropriate that they be compensated. The
following sets forth the policy of the Company in compensating these Directors.


Definition:
“Independent Director” is defined as a person who meets the qualification
requirements of Section 803 A (2) of the NYSE AMEX Company Guide.  See Footnote.


Policy:
-  
For service on our Board of Directors and related committees, each Independent
Director will receive an annual retainer of $24,000 US Dollars, payable in equal
monthly installments.

-  
The Chairperson of the Audit Committee of the Board of Directors will receive an
additional annual retainer of $6,000 US Dollars, payable in equal monthly
installments.

-  
Each Independent Director will be reimbursed for reasonable out-of-pocket
expenses in attending meetings.

-  
Additional compensation may be paid to Independent Directors in connection with
additional or special committee service over and above the standard requirements
of the Board, as determined by our Compensation Committee and approved by the
Board of Directors.

-  
Independent Directors are entitled to the grant of options under Article Five –
Automatic Option Grant Program under the Company’s 2008 Stock Incentive Program
and are entitled to participate in each of the other equity programs of the 2008
Stock Incentive Plan subject to the respective terms of those programs

-  
Our policy is not to pay additional compensation for services on our Board and
related committees to Directors who are also our employees or full time
consultants.



Additional Terms:
This Independent Director Compensation Policy shall become effective as of the
date of its adoption and all compensation policies set forth herein shall become
effective and become payable commencing as of that date and any annual retainers
and other compensation payments payable on an annual calendar year basis shall
be pro-rated for the first year following the adoption of this Policy.  All
persons who become Directors mid-way during a calendar year who become entitled
to receive compensation hereunder on an annual calendar year basis shall have
their compensation pro-rated for the first calendar year of their
election.  Persons who cease to be Independent Directors mid-way during a
calendar year shall cease to be entitled to receive payments of the annual
retainers hereunder as of the date they cease to hold the position of
Independent Director.


Compensation of Independent Directors is subject to change following the annual
review of this policy by the Compensation Committee and approval of our Board of
Directors.


It is expected that all Independent Directors will make themselves available to
management in order that they can be kept up to date concerning the affairs of
the Company.  To the extent practical, each Independent Director will also be
asked to serve as a member of one or more Committees of the Board and the
assignment of Committees shall be made equitably among all Directors to the
extent permitted and practicable.  All Directors are expected to attend in
person or by conference telephone call all meetings of the Board and Committees
of which such person is a member held in a given calendar year and are expected
to adequately review meeting materials provided in advance of all such
meetings.  An Independent Director attending less than 75% of the Director’s
meetings and meetings of committees of which he or she is a member held during a
calendar year is subject to having all annual retainers payable in accordance
with this Policy adjusted proportionately.


The retainer fees are to be paid to the Independent Director on a monthly basis
in $US converted, if necessary, on the day of payment to the currency of the
residence of the Independent Director.  The payment may be subject to applicable
withholding tax and other related payroll deductions.

 
 

--------------------------------------------------------------------------------

 

Footnote:


NYSE Amex Company Guide
Section 803A.  Independent Directors


(2)  
“Independent director” means a person other than an executive officer or
employee of the company.  No director qualifies as independent unless the
issuer’s board of directors affirmatively determines that the director does not
have a relationship that would interfere with the exercise of independent
judgment in carrying out the responsibilities of a director.  In addition to the
requirements contained in this Section 803A, directors serving on audit
committees must also comply with the additional, more stringent requirements set
forth in Section 803B(2) below.  The following is a non-exclusive list of
persons who shall not be considered independent:

 
(a)  
a director who is, or during the past three years was, employed by the company,
other than prior employment as an interim executive officer (provided the
interim employment did not last longer than one year);

 
(b)  
a director who accepted or has an immediate family member who accepted any
compensation from the company in excess of $120,000 during any period of twelve
consecutive months within the three years preceding the determination of
independence, other than the following:

(i)  
compensation for board or board committee service,

(ii)  
compensation paid to an immediate family member who is an employee (other than
an executive officer) of the company,

(iii)  
compensation received for former service as an interim executive officer
(provided the interim employment did not last longer than one year), or

(iv)  
benefits under a tax-qualified retirement plan, or non-discretionary
compensation;

 
(c)  
a director who is an immediate family member of an individual who is, or at any
time during the past three years was, employed by the company as an executive
officer;

 
(d)  
a director who is, or has an immediate family member who is, a partner in, or a
controlling shareholder or an executive officer of, any organization to which
the company made, or from which the company received, payments (other than those
arising solely from investments in the company’s securities or payments under
non-discretionary charitable contribution-matching programs) that exceed 5% of
the organization’s consolidated gross revenues for that year, or $200,000,
whichever is more, in any of the most recent three fiscal years;

 
(e)  
a director who is, or has an immediate family member who is, employed as an
executive officer of another entity where at any time during the most recent
three fiscal years any of the issuer’s executive officers serve on the
compensation committee of such other entity; or

 
(f)  
a director who is, or has an immediate family member who is, a current partner
of the company’s outside auditor, or was a partner or employee of the company’s
outside auditor who worked on the company’s audit at any time during any of the
past three years.






 
 

--------------------------------------------------------------------------------

 


